***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            SHANNON DOYLE v. SHANE
         SHANE CHAPLEN v. SHANNON DOYLE
                    (AC 38718)
                        Keller, Bright and Harper, Js.

                                   Syllabus

In the first action, the Office of the Attorney General, on behalf of the
    Commissioner of Social Services, and in the name of the mother, D,
    filed a petition for support of a minor child against the acknowledged
    father, C, with the Family Support Magistrate Division of the Superior
    Court. Following the judgment in the support action, in which C acknowl-
    edged paternity of the child, D filed a motion to open the judgment
    seeking genetic testing to establish paternity, which eventually estab-
    lished that C was not the child’s biological father. In a second action,
    C filed an application for custody of the minor child, and the cases were
    consolidated. The trial court granted D’s motion to open the judgment,
    rendered judgment of nonpaternity in the first action and judgment in
    favor of D in the second action. On appeal to this court, C claimed,
    inter alia, that the trial court improperly found that D signed the acknowl-
    edgment of paternity on the basis of a material mistake of fact and
    concluded that opening the judgment was in the best interests of the
    minor child after making a clearly erroneous finding that he had no
    parent-like relationship with the minor child. Held:
1. The trial court’s finding that D signed the acknowledgment of paternity
    on the basis of a material mistake of fact was not clearly erroneous;
    that court credited D’s testimony and found that her belief that C was
    the biological father was reasonable because she had relied on ultra-
    sounds and advice from medical technicians, and had formed that belief
    on the basis of information that she had no reason to doubt, and the
    court having found that D established that there had been a material
    mistake of fact, it had the authority, pursuant to statute (§ 46b-172 [a]
    [2]), to grant D’s motion to open.
2. The trial court’s finding that C did not have a parent-like relationship
    with the minor child was not clearly erroneous and was supported by
    ample evidence in the record: that court heard testimony that C was
    not a consistent presence in the child’s life prior to his filing the custody
    action and that he had more of a friendship with the child, rather than
    a parent-like relationship, and although there was evidence that could
    have supported a finding that he had a parent-like relationship with the
    minor child, it was the exclusive province of the trier of fact to weigh any
    conflicting evidence and to determine the credibility of the witnesses;
    moreover, in light of that determination, the trial court’s conclusion that
    it was in the best interests of the child to open the judgment also was
    not clearly erroneous.
3. The trial court properly determined that D was not equitably estopped
    from opening the judgment in the support action; that court found that
    C did not meet his burden of proving either element of equitable estoppel,
    as there was no evidence demonstrating that D had engaged in any
    misleading conduct in that both D and C mistakenly believed that C
    was the child’s father and they both had a basis for that mistaken belief,
    and C failed to meet his burden to prove that he suffered prejudice as
    a result of his reliance on D’s alleged misrepresentations, and the court
    also found that if C were to be removed from the minor child’s life, the
    child would not suffer any adverse emotional effects or potential finan-
    cial detriment because the child’s biological father was available as a
    source of financial support.
          Argued January 18—officially released August 21, 2018

                             Procedural History

  Petition, in the first case, for support of a minor child,
and for other relief, brought to the Superior Court in the
judicial district of Litchfield, Family Support Magistrate
Division, where the family support magistrate, David
A. Dee, rendered a judgment of support, and application,
in the second case, for custody of a minor child, and
for other relief, brought to the Superior Court in the
judicial district of Litchfield, Family Support Magistrate
Division, where the family support magistrate, Jed N.
Schulman, issued an order consolidating the two cases
and that they be heard by the Superior Court; subse-
quently, the court, Danaher, J., granted the motion of
the plaintiff in the first case to open the judgment, and
rendered judgment of nonpaternity in the first case and
judgment for the defendant in the second case, from
which the defendant in the first case and the plaintiff
in the second case appealed to this court; thereafter,
the court, Danaher, J., granted in part the motion filed
by the defendant in the first case and the plaintiff in
the second case, for articulation. Affirmed.
   John K. Miller, for the appellant (defendant in the
first case, plaintiff in the second case).
  Maureen E. Donahue, guardian ad litem, for the
minor child.
                          Opinion

   BRIGHT, J. This appeal arises out of two actions that
were consolidated by the trial court. In the first action
(support action), the Office of the Attorney General,
on behalf of the Commissioner of Social Services (com-
missioner) and in the name of Shannon Doyle, filed a
petition for support (support petition) against Shane
Chaplen, the acknowledged father of Doyle’s minor
child. In the second action (custody action), Chaplen1
filed an application for custody of the minor child, pur-
suant to General Statutes §§ 46b-56 and 46b-61. In the
support action, Chaplen appeals from the judgment of
nonpaternity rendered by the trial court following the
granting of Doyle’s motion to open the judgment of
paternity by acknowledgement;2 in the custody action,
Chaplen appeals from the judgment of the trial court
rendered in favor of Doyle.3
  On appeal,4 Chaplen claims that the trial court erred
in granting Doyle’s motion to open the judgment of
paternity in the support action for the purpose of declar-
ing him not to be the father of the minor child.5 Specifi-
cally, he claims that the trial court improperly (1) found
that Doyle signed the acknowledgment of paternity on
the basis of a material mistake of fact, (2) concluded
that opening the judgment was in the best interests of
the minor child after making a clearly erroneous finding
that there was no parent-like relationship between
Chaplen and the minor child, and (3) applied the law
regarding laches and equitable estoppel. We affirm the
judgments of the trial court.
  The following facts and procedural history, as found
by the trial court or as undisputed in the record, inform
our resolution of Chaplen’s appeal. On February 5, 2013,
the Office of the Attorney General, on behalf of the
commissioner and in the name of Doyle, filed a support
petition against Chaplen, the acknowledged father of
the minor child, pursuant to General Statutes § 17b-745,
formerly § 17-324, and General Statutes §§ 46b-215 and
46b-172. A copy of a fully executed acknowledgment
of paternity, with the mother’s affirmation of paternity,
was attached to the support petition, which Chaplen
and Doyle both had signed two days after the minor
child was born.6
   ‘‘In the [support action], the [commissioner], in the
name of . . . Doyle, asserted in [the] . . . support
petition that [the minor child], born [in] [October, 2011],
was receiving Medicaid child support services. The peti-
tion asserted, further, that Chaplen is the acknowledged
father of the minor child and that Chaplen had refused
or neglected to support the minor child. . . .
  ‘‘On March 25, 2013, the court [rendered a judgment
of support], order[ing] that Doyle and Chaplen were
equally responsible for the minor child’s health care
costs. On August 20, 2014, Doyle filed her appearance
in the [support action] and also filed a motion to open
the judgment, asserting that she ‘was not present at
this case’ and was seeking genetic testing to establish
paternity. . . . By order dated December 8, 2014, the
[f]amily [s]upport [m]agistrate ordered that the motion
to open be addressed in the Superior Court.
  ‘‘On May 29, 2014, Chaplen initiated the custody
action, seeking sole legal custody of the minor child,
primary residence with him, and child support pay-
ments from Doyle. . . . Thereafter, the parties agreed
to the appointment of a guardian ad litem and also
agreed to supervised visitation between Chaplen and
the minor child who, as of the date of that first
agreement, was two years of age.’’
   Doyle, with the assistance of her mother, had a
genetic test performed in or around September, 2014,
which established that Chaplen is not the biological
father of the child. The court found: ‘‘On October 6,
2014, Doyle moved to modify the order of visitation
. . . . Thereafter, the parties filed a series of motions
regarding visitation and also reached a series of
agreements allowing Chaplen visitation.’’
  On February 5, 2015, the court held a hearing on
Doyle’s motion to open, and Doyle was the only witness
to testify. The parties agreed to bifurcate the proceed-
ings, agreeing that the court first would address
whether there had been a material mistake of fact that
would permit opening the judgment of paternity by
acknowledgment, pursuant to General Statutes § 46b-
172,7 before addressing whether equitable doctrines
precluded opening the judgment.
   At the hearing, Doyle testified that she began to ques-
tion whether Chaplen was the biological father when
the minor child was approximately six months old. She
claimed that when the child was approximately one
year old, in October, 2012, the Department of Children
and Families (DCF) became involved with her, and she
expressed her doubts as to the paternity of the child
at that time. Doyle testified that she had been asking
for a genetic test ‘‘since this all started,’’ but Chaplen
refused. She claimed that Chaplen had been aware of
the possibility that he was not the child’s father since
the child was one year old because they had a meeting
with DCF and discussed genetic testing at that time.
   Doyle further testified that, upon receiving advice
from the guardian ad litem, she contacted Raymond
Osterhoudt, the man whom she believed to be the
child’s biological father, and she brought the child and
Osterhoudt to have a genetic test performed. The results
of the genetic test confirmed that Osterhoudt is the
biological father, and the results were admitted into
evidence.
  The court credited Doyle’s testimony that she did not
believe that Osterhoudt was the father when the child
was born, finding that the basis for her ‘‘belief that
Chaplen, and not Osterhoudt, was the father of the
minor child was that when Doyle was pregnant with
the child, she had an ultrasound test that produced
an indicator as to the number of weeks of the fetus’
development. The technicians who performed the test
explained to Doyle that the testing equipment measured
the level of development of the fetus. Other technicians
had given Doyle similar information with regard to one
of Doyle’s earlier pregnancies. Doyle took the informa-
tion generated by the ultrasound equipment, counted
[backward] on a calendar, and thereby concluded that
she and Chaplen had had sexual relations at the time
the child was conceived. Doyle had used this same
method of determining the date of conception, on ear-
lier occasions, with one or more of her other children.’’
The court found that Doyle had established that there
had been a material mistake of fact that warranted
opening the judgment of paternity in the support action
because Doyle ‘‘received advice from medical techni-
cians that she accepted and that she had no reason
to doubt.’’
   Following its finding that there had been a material
mistake of fact, the court held three hearings, on June
25, September 24, and October 7, 2015, in order to
address whether equitable principles barred opening
the judgment, and whether opening the judgment was
in the best interests of the minor child. At the June 25,
2015 hearing, Doyle called several witnesses, including
Ashley Brady, Doyle’s relative, Brianna Chase and Kait-
lyn Vach, Doyle’s sisters, and Osterhoudt.
   At the hearing, Brady testified that Chaplen was not
a consistent presence in the child’s life prior to com-
mencing the custody action. Chase testified that Doyle
and Chaplen had a hostile relationship, and that exclud-
ing Chaplen from the child’s life would not be traumatic
for the child because Chaplen had not been a consistent
presence in the child’s life. Chase also testified that,
when the child was approximately one year old, she was
present at the meeting with DCF when Doyle requested
genetic testing. Vach testified that Chaplen did not have
a parent-like relationship with the child; she explained
that the relationship was more akin to a friendship.
Osterhoudt testified that he knew he was the father of
the child since the child was approximately one year
old, because he and Doyle had purchased a genetic test
at Walgreens and the results confirmed that he was the
child’s father.8 He expressed his desire to support the
child; although he acknowledged that he had not pro-
vided Doyle with child support when they initially dis-
covered that he was the child’s father; he testified that
he wanted to support the child going forward.
  Following Doyle’s witnesses, ‘‘the state introduced
evidence that an employee of the Department of Social
Services ([department]) [had] sent a notice, dated Janu-
ary 31, 2013, to Doyle advising her that there [would]
be a hearing regarding child support . . . on March 25,
2013. The [department] employee then relied on a brief
internal notation [in the department’s file] . . . to con-
clude that she had spoken with Doyle by telephone on
February 4, 2013, a call placed by Doyle that had been
prompted by the January 31, 2013 notice. According
to [the department’s file], Doyle told the [department]
employee that Doyle was receiving $100 per week [for]
child support from Chaplen and that she was not seek-
ing a support order. The [department] employee told
Doyle that the state needed to obtain a support order
and explained that to her. The [department’s file] does
not indicate whether the [department] employee told
Doyle that the March hearing would be going forward,
what role Doyle might play in such a hearing, or whether
[the department] wanted or needed Doyle to appear
at the hearing.’’ (Footnote omitted; internal quotation
marks omitted.)
  Approximately three months after the June 25, 2015
hearing, on September 24, 2015, Chaplen presented his
witnesses. The court heard testimony from the follow-
ing witnesses: Chaplen, Cynthia Eastman, an employee
at Litchfield Visitation Services; James Fournier, a
department employee; Jessica LaMesa, Chaplen’s for-
mer coworker; Patricia Chaplen, Chaplen’s mother;
JoAnn Maher, Chaplen’s girlfriend; and Maureen
Donahue, the guardian ad litem and attorney for the
minor child. Chaplen testified that he had seen the child
every week since the child was born, until May 22, 2014,
when Doyle told him that he was not the father and that
he would never see the child again. Chaplen submitted
several exhibits, including photocopies of money
orders, which had been given to Doyle for child support,
several photographs of the child, and a personalized
calendar that contained photographs of the child for
each month in the calendar.
   Chaplen also testified that he had claimed the child
as a dependent on his 2013 tax return in order to obtain
a larger refund. Chaplen explained that Doyle, because
she had minimal taxable income in 2013, told him to
claim the child as a dependent in order to maximize
any tax refund. According to Chaplen, he gave Doyle
half of his 2013 tax refund. The court, however, found
that there was no evidence to support Chaplen’s claim
that Doyle told him to claim the child as a dependent.
  Chaplen then called Eastman, who had supervised
the court-referred visitation between Chaplen and the
child. Eastman testified that she ‘‘observed a very close
and affectionate relationship between’’ Chaplen and the
child. She recalled that, at the first meeting, the child
hugged Chaplen and said that he missed Chaplen.
Chaplen then called LaMesa, who testified that Doyle
would come to the restaurant where Chaplen worked
to pick up child support or food. Chaplen’s mother
testified that she had known the child since he was
born, that she had developed a strong bond with him,
and that he calls her ‘‘grandma.’’ Additionally, Chaplen
called Maher, his girlfriend since September, 2012, who
testified that she has a bedroom at her house for the
child, and she many times babysits the child for
Chaplen. Maher further testified that there is a parental
bond between Chaplen and the child.
   The last witness to testify was Donahue, whose testi-
mony spanned two hearings, beginning on September
24, 2015, and concluding on October 7, 2015. Donahue
testified that although Chaplen and Doyle disagreed as
to whether Chaplen had an ongoing relationship with
the child, after Chaplen provided her with photographs
and videos of Chaplen and the child, she concluded
that Chaplen had an ongoing relationship with the minor
child until May, 2014. Donahue, however, also acknowl-
edged that she knew ‘‘nothing about [Chaplen’s relation-
ship with the child] from the time [the child] was born
until [the fall of 2014] . . . other than what [she]
learned through pictures and conversations with [the]
parties.’’ Donahue further testified that it is in the child’s
best interests to preserve his relationship with Chaplen.
Nevertheless, Donahue acknowledged that the child
may require therapy in the future as a result of confusion
regarding the identity of his father. Donahue also testi-
fied that if the court were to grant Doyle’s motion to
open, then there would be no more controversy
between Chaplen and Doyle affecting the child.
   Following the hearing on October 7, 2015, the court
granted Doyle’s motion to open, concluding that laches
and equitable estoppel did not preclude the granting of
the motion and that opening the judgment was in the
best interests of the child. On November 30, 2015, on
the basis of its findings in its November 25, 2015 memo-
randum of decision, the court rendered a judgment of
nonpaternity in the support action. Thereafter, on
December 3, 2015, Chaplen filed a motion to amend
his custody application in order to seek the right of
visitation in lieu of custody, which the court denied.
The court stated that ‘‘even if the request for leave to file
the amended petition were not untimely, nonetheless,
based on the evidence introduced, I still made the find-
ing . . . that [Chaplen] does not have a parent-like rela-
tionship9 [with the child].’’ (Footnote added.)
Accordingly, the court rendered judgment in favor of
Doyle in the custody action. Chaplen filed a motion to
reargue on December 15, 2015, which the court denied
on December 16, 2015, and Donahue, on behalf of the
minor child, filed a motion to reargue, which the court
denied on December 17, 2015. This appeal followed.10
   Chaplen claims that the court erred in granting
Doyle’s motion to open the judgment of paternity. Spe-
cifically, he claims that the court improperly: (1) found
that Doyle signed the acknowledgment of paternity on
the basis of a material mistake of fact; (2) concluded
that opening the judgment was in the best interests of
the child after making a clearly erroneous finding that
there was no parent-like relationship between Chaplen
and the child; and (3) applied the law regarding laches
and equitable estoppel. We address each claim in turn.
   We begin by setting forth our standard of review and
general legal principles relevant to Chaplen’s claims.
‘‘Whether proceeding under the common law or a stat-
ute, the action of a trial court in granting or refusing
an application to open a judgment is, generally, within
the judicial discretion of such court, and its action will
not be disturbed on appeal unless it clearly appears
that the trial court has abused its discretion.’’ (Internal
quotation marks omitted.) Simmons v. Weiss, 176 Conn.
App. 94, 98, 168 A.3d 617 (2017). A court’s authority to
open, correct and modify judgments is restricted by
statute and the rules of practice. See 710 Long Ridge
Operating Co. II, LLC v. Stebbins, 153 Conn. App. 288,
294, 101 A.3d 292 (2014); see also General Statutes § 52-
212; Practice Book § 17-4.
   In the present case, the trial court’s authority to open
the judgment of paternity is limited by § 46b-172 (a)
(2), which provides in relevant part: ‘‘The mother and
the acknowledged father shall have the right to rescind
such affirmation or acknowledgment in writing within
. . . sixty days . . . . An acknowledgment . . . may
be challenged in court . . . after the rescission period
only on the basis of fraud, duress or material mistake
of fact which may include evidence that he is not the
father, with the burden of proof upon the challenger.
. . .’’ Doyle and Chaplen signed the acknowledgment
of paternity in October, 2011, and Doyle filed her motion
to open on August 20, 2014, which was well beyond the
sixty day rescission period. Accordingly, Doyle first
needed to establish one of the three statutory grounds
for challenging the acknowledgment in order for the
court to have the authority to open the judgment of
paternity. Consequently, the court was required ‘‘to
make a factual determination before it [could] exercise
its discretion to grant or deny the motion . . . .’’ (Inter-
nal quotation marks omitted.) Cornfield Associates Ltd.
Partnership v. Cummings, 148 Conn. App. 70, 76, 84
A.3d 929 (2014), cert. denied, 315 Conn. 929, 110 A.3d
433 (2015).
   Insofar as the court’s decision results from its factual
findings, those findings will not be disturbed unless
they are clearly erroneous. ‘‘A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . . It is axiomatic that we
defer to the trial court’s assessment of the credibility
of witnesses and the weight to afford their testimony.’’
(Citation omitted; internal quotation marks omitted.)
New London v. Picinich, 76 Conn. App. 678, 685, 821
A.2d 782, cert. denied, 266 Conn. 901, 832 A.2d 64 (2003).
‘‘In determining whether the trial court abused its dis-
cretion, this court must make every reasonable pre-
sumption in favor of its action. . . . The manner in
which [this] discretion is exercised will not be disturbed
so long as the court could reasonably conclude as it
did.’’ (Internal quotation marks omitted.) Cornfield
Associates Ltd. Partnership v. Cummings, supra, 148
Conn. App. 76.
                            I
  Chaplen first claims that the trial court improperly
found that he and Doyle signed the acknowledgment
of paternity on the basis of a material mistake of fact.
We disagree.
  Chaplen’s claim challenges the court’s factual finding
that there had been a material mistake of fact, accord-
ingly, our review is limited to whether the court’s find-
ing was clearly erroneous.11 See Gordon v. Gordon, 148
Conn. App. 59, 65, 84 A.3d 923 (2014) (‘‘[a] trial court’s
determinations regarding the existence of a mutual mis-
take or the elements of fraud or duress are findings of
fact that we will not disturb on appeal unless they are
shown to be clearly erroneous’’).
   In its April 6, 2015 memorandum of decision, the
trial court concluded that Doyle had established that a
material mistake of fact occurred that warranted open-
ing the judgment of paternity. The court credited
Doyle’s testimony that on the basis of several ultra-
sounds, which indicated the development of the fetus
in weeks by measuring the size and growth of the fetus,
she had calculated the date of conception and deter-
mined that she had only had relations with Chaplen
during the time of conception. The court reasoned that
Doyle had ‘‘received advice from medical technicians
that she accepted and that she had no reason to doubt.’’
Therefore, the court found that Doyle, believing
Chaplen was the father of the child, had signed the
acknowledgment of paternity on the basis of a material
mistake of fact.
  Chaplen argues that the court’s findings do not sup-
port its conclusion that Doyle signed the acknowledg-
ment of paternity on the basis of a material mistake of
fact. Specifically, Chaplen argues that the court credited
Doyle’s testimony ‘‘that she lived with Chaplen prior to
the birth of the minor child, but that she had been
seeing Osterhoudt around the time of the minor child’s
conception. She is the mother of five children. She
knew, at the time the minor child was born, that it was
possible that Osterhoudt was the child’s father, but she
didn’t think Osterhoudt was the father when the child
was born [in] [October, 2011].’’ According to Chaplen,
because Doyle knew that it was possible that Chaplen
was not the father, she cannot claim that she signed
the acknowledgment on the basis of a material mistake
of fact.
   In support of this claim, Chaplen relies on a Superior
Court decision, Colonghi v. Arcarese, Superior Court,
judicial district of Middlesex, Docket No. FA-13-
4016846-S (Jan. 10, 2014) (57 Conn. L. Rptr. 444). In
Colonghi, the defendant, the mother of the minor child,
sought to open the judgment of paternity by acknowl-
edgment after the rescission period on the basis of
either a material mistake of fact or duress. Id., 444–45.
The defendant had been involved with two men during
the period of conception and the court found that
‘‘[o]nly [the defendant] was in a position to credibly
assess the possibility and questions of paternity . . . .’’
Id., 446. The court reasoned that ‘‘[w]ishful thinking is
not a material mistake of fact which can later be used to
avoid an unpleasant obligation.’’ Id. Relying on contract
principles, the court concluded that the defendant bore
the risk of the mistake, and that ‘‘it would be unconscio-
nable . . . to permit her to take advantage of a situa-
tion she herself [had] brought about.’’ Id., 447. Thus,
the court denied the defendant’s motion to open the
judgment of paternity.
   In the present case, unlike in Colonghi, the court
found that Doyle’s belief that Chaplen was the father
of the child was reasonable because she relied on the
ultrasounds and the advice she received from medical
technicians. The court did not conclude that Doyle had
signed the acknowledgment of paternity on the basis
of ‘‘wishful thinking,’’ but rather that Doyle, relying on
information that she had ‘‘no reason to doubt,’’ believed
Chaplen was the father of the minor child. Thus,
Chaplen’s reliance on Colonghi is misplaced.12
   We conclude that Doyle’s testimony, which the trial
court credited, supports the court’s finding that she
signed the acknowledgment on the basis of a material
mistake of fact. Accordingly, the trial court’s finding
was not clearly erroneous. Because the court found
that Doyle established that there had been a material
mistake of fact, the court, pursuant to § 46b-172 (a) (2),
had the authority to grant Doyle’s motion to open.
                            II
  Chaplen next claims that the court, after making a
clearly erroneous finding that there was no parent-like
relationship between Chaplen and the child, incorrectly
concluded that opening the judgment was in the best
interests of the child. We are not persuaded.
   As previously stated in this opinion, ‘‘[a] finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.) New London v. Picinich, supra,
76 Conn. App. 685.
   In its November 25, 2015 memorandum of decision,
the court stated: ‘‘Important as it is to assess the applica-
tion of the doctrines of laches and equitable estoppel,
the most important analysis is the determination of
the best interests of the child.’’ The court listed the
following five factors regarding the best interests of the
child: genetic information, the past relationship
between the acknowledged father and the child, the
child’s interest in knowing his parental biology, whether
the biological father is available as a source of emo-
tional and financial support for the child, and any harm
that the child may suffer if the judgment of paternity is
opened, including the loss of a parent-child relationship
and/or any financial detriment.13
    The court found ‘‘that Chaplen does not have a paren-
tal relationship with [the child] and has never had such
a relationship during the time that [the child] has been
at an age when he is capable of being fully aware of
who is caring for him.’’ The court reasoned that Chaplen
had moved out of Doyle’s residence approximately six
months after the child was born, and found that Chaplen
‘‘is a person who, from the time [the child] was approxi-
mately six months of age, has only occasionally been
in [the child’s] life. He is more of a friend or infrequent
caretaker than a father. . . . [The guardian ad litem]
agreed that if the judgment in the support [action] is
opened, the controversy among Doyle, Chaplen, and
[the child] will finally end. She agreed that [the child],
an affectionate child, could establish with anyone the
same type of relationship that he has with Chaplen.’’14
   Chaplen claims that ‘‘[t]he weight of the evidence
presented must result in a finding that the [t]rial
[c]ourt’s finding was clearly erroneous and requires
reversal. The totality of the testimony should have
resulted in the [c]ourt’s finding that . . . Doyle and
much of the testimony she elicited from her witnesses
was not credible.’’ Chaplen argues that ‘‘[t]he [guardian
ad litem’s] findings and the testimony of . . . Eastman
of Litchfield Visitation Services were clear that a signifi-
cant relationship existed between the minor child and
. . . Chaplen prior to the reestablishment of visits
through . . . [c]ourt order. . . . Doyle and each of
her witnesses painted a picture completely at odds with
what the professionals concluded from their investiga-
tion.’’ He further argues that opening the judgment of
paternity ‘‘is clearly not in the best interest[s] of the
minor child . . . .’’
   Similarly, Donahue, on behalf of the minor child,
argues that the court ‘‘gave no credit to the testimony
of the . . . court appointed [g]uardian ad [l]item
. . . . The [c]ourt did not acknowledge the testimony
that the child had a significant relationship with
Chaplen prior to the court’s involvement—with the
blessing of the mother. . . . And that that relationship
continued unaltered by absences caused by Doyle . . .
wherein the witness as well as others testified that the
child was clearly attached to Chaplen.’’ (Citations
omitted.)
   On the basis of the record before us, we conclude
that the trial court’s finding that Chaplen does not have
a parent-like relationship with the minor child is not
clearly erroneous because there is ample evidence to
support it. Brady, Doyle’s relative, testified that Chaplen
was not a consistent presence in the minor child’s life
prior to his filing the custody action. Doyle’s sister,
Vach, testified that Chaplen did not have a parent-like
relationship with the minor child, that their relationship
is more like ‘‘a friend type deal.’’ To be sure, there
is evidence that could have supported a finding that
Chaplen did have a parent-like relationship with the
minor child, including Donahue’s testimony. Neverthe-
less, ‘‘it is the exclusive province of the trier of fact to
weigh the conflicting evidence, determine the credibil-
ity of witnesses and determine whether to accept some,
all or none of a witness’ testimony.’’ (Emphasis omitted;
internal quotation marks omitted.) Palkimas v. Fernan-
dez, 159 Conn. App. 129, 133, 122 A.3d 704 (2015); see
also Cavanaugh v. Richichi, 100 Conn. App. 466, 469,
918 A.2d 290 (2007) (‘‘In effect, we are being asked to
substitute our judgment, as to the credibility of the
witnesses, for the judgment of the trial court. It is axiom-
atic that we cannot do that.’’). Accordingly, the court’s
finding that Chaplen does not have a parent-like rela-
tionship with the minor child is not clearly erroneous.15
Consequently, its conclusion that it was in the best
interests of the child to open the judgment of paternity
also was not clearly erroneous.
                            III
  Chaplen finally claims that the court misapplied the
law of laches and equitable estoppel, and improperly
concluded that Doyle was not barred from opening the
judgment of paternity. We disagree.
   In support of his laches and equitable estoppel claims,
Chaplen alleges the same resultant prejudice, an essen-
tial element of each claim. He claims that the court
improperly concluded that he failed to establish that
he was prejudiced by providing care and support, both
emotional and financial, neither of which he would have
provided if he had known that he was not the father
of the child. The difference between the two claims is
only the cause of that prejudice.
  As to laches, Chaplen claims that the cause of his
prejudice was Doyle’s delay in challenging the acknowl-
edgment of paternity. As to equitable estoppel, he
claims that the cause of his prejudice was Doyle’s mis-
representation that he was the child’s father. Because
we conclude that the court’s finding that Chaplen did
not meet his burden of proving either element of equita-
ble estoppel is not clearly erroneous, our resolution of
his equitable estoppel claim necessarily disposes of his
claim that Doyle was guilty of laches.16 See, e.g., Kali-
nowski v. Kropelnicki, 92 Conn. App. 344, 352, 885 A.2d
194 (2005) (‘‘Even if we assume that the plaintiff delayed
in filing his claim . . . and that the delay was inexcus-
able, the court found that there was no prejudice to
the defendant sufficient to apply the doctrine of laches.
. . . We therefore conclude that the evidence is suffi-
cient to support the court’s conclusion that the defen-
dant failed to prove laches.’’); Sablosky v. Sablosky, 72
Conn. App. 408, 414, 805 A.2d 745 (2002) (‘‘[a]bsent a
showing of prejudice, we conclude that the evidence
is sufficient to support the court’s conclusion that the
defendant failed to prove laches’’).
   We first set forth the legal principles and our standard
of review applicable to claims of equitable estoppel.
‘‘The party claiming estoppel—here, [Chaplen]—has
the burden of proof. . . . Whether that burden has
been met is a question of fact that will not be overturned
unless it is clearly erroneous. . . . The legal conclu-
sions of the trial court will stand, however, only if they
are legally and logically correct and are consistent with
the facts of the case. . . . Accordingly, we will reverse
the trial court’s legal conclusions regarding estoppel
only if they involve an erroneous application of the
law. . . .
  ‘‘There are two essential elements to an estoppel:
the party [against whom it is asserted] must do or say
something which is intended or calculated to induce
another to believe in the existence of certain facts and
to act upon that belief; and the other party, influenced
thereby, must actually change his position or do some-
thing to his injury which he otherwise would not have
done. . . . In the absence of prejudice, estoppel does
not exist.’’ (Citation omitted; internal quotation marks
omitted.) Fischer v. Zollino, 303 Conn. 661, 667–69, 35
A.3d 270 (2012).
  In Ragin v. Lee, 78 Conn. App. 848, 863, 829 A.2d 93
(2003), this court held ‘‘that a child who is the subject
of a paternity action has a fundamental interest in an
accurate determination of paternity that is independent
of the state’s interest in establishing paternity for the
benefit of obtaining payment for the child’s care and
any interest that the parents may have in the child.’’
Consistent with that holding, our Supreme Court has
recognized that ‘‘[e]stoppel cases involving parentage
are anomalous in that the reliance interest at issue is
not merely that of the party advocating that estoppel be
imposed, typically a parent, but also that of a nonparty,
namely, the child.’’ Fischer v. Zollino, supra, 303 Conn.
669 n.6.
  In the context of paternity disputes, ‘‘the party seek-
ing to invoke estoppel must show that, if [the opposing
party] is permitted to contest . . . paternity, the child
will suffer future financial detriment as a result of
the [opposing party’s] past active interference with the
financial support by the child’s natural parent. . . . It
is imperative for the [opposing party] to have taken
positive steps of interference with the natural parent’s
support obligations . . . . Future economic detriment
is established, for instance, whenever a custodial natu-
ral parent . . . (1) does not know the whereabouts of
the natural parent; (2) cannot locate the other natural
parent; or (3) cannot secure jurisdiction over the natural
parent for valid legal reasons, and . . . the natural par-
ent’s unavailability is due to the actions of the [opposing
party] . . . .’’ (Citation omitted; emphasis altered;
internal quotation marks omitted.) Id., 671. Conse-
quently, in order to establish prejudice or detrimental
reliance in a case involving a denial of paternity, there
must be a finding of financial harm to the child.17 See
id., 676 (reversing judgment of trial court ‘‘because there
was insufficient evidence of financial harm, which is
required to establish the element of detrimental reliance
in a case involving a denial of paternity’’).
   Chaplen argues that the court should have concluded
that Doyle was equitably estopped from opening the
judgment of paternity because she misrepresented to
Chaplen that he was the child’s father, long after she
knew that was not the case, and Chaplen relied on
Doyle’s misrepresentations to his detriment. Essen-
tially, Chaplen argues that he suffered financial and
emotional detriment, and, by allowing Doyle to open
the judgment of paternity, he will continue to suffer
emotional detriment.
   In its memorandum of decision, the court found that
Chaplen had failed to establish either element of equita-
ble estoppel. First, the court found that there was no
evidence demonstrating that Doyle had engaged in any
misleading conduct because ‘‘[b]oth Doyle and Chaplen
mistakenly believed that [Chaplen] was [the minor
child’s] father, and they both had a basis for that mis-
taken belief.’’ Doyle, whose testimony the court cred-
ited, testified that she did not begin to question that
belief until the child was approximately six months old.
Moreover, she claimed that Chaplen had been aware
of the possibility that he was not the father of the minor
child since the child was approximately one year old.
Doyle also testified that Chaplen was present at the
meeting with DCF when Doyle expressed her doubts
about the child’s paternity, which occurred when the
child was approximately one year old. Thus, the court’s
finding that Doyle did not mislead Chaplen is supported
by evidence in the record that Doyle told Chaplen that
he may not be the father of the minor child within
months of when she first had doubts as to the child’s
paternity, and before the state filed the support action
against Chaplen.
   Second, the court concluded that ‘‘[t]o the extent that
Chaplen has been prejudiced . . . that prejudice is lim-
ited to minimal payments of child support . . . .’’ The
court further concluded that those payments were off-
set by the income tax refund that Chaplen received
for 2013 when he claimed the child as a dependent.18
Accordingly, the court found that Chaplen had failed
to meet his burden to prove that he suffered prejudice
as a result of his reliance on Doyle’s alleged misrepre-
sentations.
   The court also considered whether the child would
suffer emotional and financial detriment as a result of
opening the judgment of paternity. The court found that
if Chaplen were to be removed from the minor child’s
life, the child would not suffer ‘‘significant—if any—
adverse emotional effects . . . as he matures.’’ As to
potential financial detriment to the child, the court rea-
soned that Osterhoudt, the child’s biological father, was
‘‘available as a source of financial support for the minor
child.’’ Specifically, the court found that Osterhoudt
‘‘wants to meet his obligations as [the minor child’s]
father’’ and that he ‘‘has the potential to be a presence
in [the minor child’s] life and to provide the child with
financial and emotional support.’’ The court further
found ‘‘that the current situation is profoundly confus-
ing to the child and, if not corrected, will lead to further
confusion going forward.’’ Those factual findings are
supported by the record, and therefore they are not
clearly erroneous.
  On the basis of our review of the record, we conclude
that the court’s factual findings and legal conclusions
are sufficiently supported by the record. We therefore
conclude that the court properly determined that Doyle
was not equitably estopped from opening the judgment
of paternity after finding that Chaplen failed to meet
his burden of establishing each element of equitable
estoppel.19
   In sum, we conclude that the court had the authority
to open the judgment of paternity under § 46b-172 (a)
(2) because the court found that Doyle signed the
acknowledgment on the basis of a material mistake of
fact.20 We also conclude that court’s findings are not
clearly erroneous, and that the court’s legal conclusions
regarding equitable estoppel and laches are consistent
with those findings and are legally and logically correct.
Therefore, we conclude that the court did not abuse
its discretion in granting Doyle’s motion to open.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
    For purposes of clarity, we refer in this opinion to all individuals by
name rather than by party designation.
  2
    General Statutes § 46b-172 (a) (1) provides in relevant part: ‘‘[A] written
acknowledgment of paternity executed and sworn to by the putative father
of the child . . . shall have the same force and effect as a judgment of the
Superior Court. . . .’’ Accordingly, although Chaplen’s paternity was not
adjudicated, we refer to the acknowledgment of paternity as a judgment
of paternity.
   3
     Although Chaplen listed both the support action and the custody action
on his appeal form, he makes no specific reference to the judgment in the
custody case in his brief. We also note that the relief sought by Chaplen on
appeal requests only ‘‘that [Doyle’s] motion to open . . . be denied or alter-
natively that this case be remanded for a trial de novo.’’
   4
     Doyle did not participate in this appeal. The state of Connecticut filed
a notice stating its intention not to file a brief in this appeal. The attorney
for the minor child, who is also the guardian ad litem, filed a brief, pursuant
to Practice Book § 67-13, in support of Chaplen’s claims on appeal.
   5
     The judgments in both the support action and the custody action are
based on the court’s findings and conclusions, which are set forth in its
memorandum of decision granting Doyle’s motion to open. The judgment
file for the support action provides that the trial court ‘‘issued a [m]emoran-
dum of [d]ecision addressing both cases. The [m]emorandum of [d]ecision
reopened the support petition and included the reasoning that gave rise to
the [j]udgment of nonpaternity of November 30, 2015.’’ The judgment file
for the custody action provides that ‘‘[t]he reasoning presented in the [m]em-
orandum of [d]ecision gave rise to the [c]ourt’s dismissal of this custody
[action] on December 3, 2015.’’ Although the judgment file provides that
Chaplen’s custody action was dismissed, the court, in its oral decision on
December 3, 2015, stated that ‘‘the [custody action] is denied, judgment
enters in favor of [Doyle] in the custody [action].’’ The court file also reflects
that the disposition is a judgment after a completed trial in favor of Doyle.
   6
     The acknowledgment of paternity form is one page and includes both
Chaplen’s acknowledgment and Doyle’s affirmation.
   7
     General Statutes § 46b-172 provides in relevant part: ‘‘(a) (1) . . . [A]
written acknowledgment of paternity executed and sworn to by the putative
father of the child when accompanied by (A) an attested waiver of the right
to a blood test, the right to a trial and the right to an attorney, (B) a written
affirmation of paternity executed and sworn to by the mother of the child
. . . shall have the same force and effect as a judgment of the Superior
Court. It shall be considered a legal finding of paternity without requiring
or permitting judicial ratification, and shall be binding on the person execut-
ing the same . . . .
   ‘‘(2) The mother and the acknowledged father shall have the right to
rescind such affirmation or acknowledgment in writing within . . . sixty
days . . . . An acknowledgment executed in accordance with subdivision
(1) of this subsection may be challenged in court . . . after the rescission
period only on the basis of fraud, duress or material mistake of fact which
may include evidence that he is not the father, with the burden of proof
upon the challenger. . . .’’
   8
     Osterhoudt’s testimony was unclear as to precisely when he received
the results of the genetic test he purchased from Walgreens. He initially
testified that they took the test in 2012, but then he testified that, around
Easter, in February or March, 2013, he learned that he was the child’s father.
The court did not make a finding as to when Osterhoudt and Doyle received
the results confirming that Osterhoudt is the biological father of the
minor child.
   9
     ‘‘In Roth v. Weston, 259 Conn. 202, 789 A.2d 431 (2002), our Supreme
Court held that . . . when a nonparent seeks visitation, that party must
allege and prove, by clear and convincing evidence, a relationship with the
child that is similar in nature to a parent-child relationship, and that denial
of the visitation would cause real and significant harm to the child.’’ Fennelly
v. Norton, 103 Conn. App. 125, 126, 931 A.2d 269, cert. denied, 284 Conn.
918, 931 A.2d 936 (2007).
   10
      Chaplen does not challenge the court’s denial of his request to amend
his custody application.
   11
      Chaplen claims that ‘‘[i]t is appropriate to employ a de novo or plenary
review . . . of the [court’s] conclusions relative to the operation of . . . [§]
46b-172.’’ We disagree. Chaplen does not challenge the court’s conclusions
as to the operation or applicability of § 46b-172, but rather he challenges
the trial court’s finding that there was a material mistake of fact at the
time that Chaplen and Doyle signed the acknowledgment of paternity.
   12
      Donahue, as the guardian ad litem and attorney for the minor child,
agrees with Chaplen and further argues that the court should not have
credited Doyle’s testimony because Doyle’s ‘‘honesty and good faith fre-
quently have come into question,’’ and Doyle failed to provide any medical
evidence or testimony that would corroborate her claims regarding the
ultrasounds. In effect, Donahue requests that we evaluate Doyle’s credibility
and retry the facts. That simply is not the role of this court. ‘‘We repeat
what has become a tired refrain: [W]e do not retry the facts or evaluate the
credibility of witnesses.’’ (Internal quotation marks omitted.) Krystyna W.
v. Janusz W., 127 Conn. App. 586, 591, 14 A.3d 483 (2011).
   13
      In Asia M. v. Geoffrey M., 182 Conn. App. 22, 35,           A.3d     (2018),
the family support magistrate found that the acknowledged father had not
established fraud, duress, or material mistake of fact. The magistrate, how-
ever, granted the motion to open on the ground that it was in the best
interests of the child to do so. Id., 26. The trial court affirmed in part the
magistrate’s decision. Id., 26–27. On appeal, this court reversed the judgment
of the trial court, holding that the magistrate did not have the authority to
open the judgment of paternity under § 46b-172 (a) (2) because ‘‘the best
interests of the child’’ is not one of the three exclusive statutory grounds
for challenging an acknowledgment of paternity. Id., 34–35. This court con-
cluded that ‘‘[a]bsent a finding of fraud, duress, or material mistake of fact,
an acknowledgment of paternity may not be challenged in court.’’ Id., 34.
   In the present case, Chaplen has not claimed that the court improperly
considered the best interests of the child. Because the issue has not been
raised, we confine our analysis to the argument presented; we therefore
assume without deciding that the court properly considered the best inter-
ests of the child after finding that Doyle had established one of the statutory
grounds for challenging the acknowledgment of paternity. See part I of this
opinion. We also note that the best interest factors identified by the court
are subsumed within the court’s analysis of equitable estoppel. See part III
of this opinion; see also W. v. W., 248 Conn. 487, 498, 728 A.2d 1076 (1999)
(‘‘Estopping parties from denying parentage under appropriate circum-
stances promotes our oft-expressed policy of supporting the integrity of the
family unit and protecting the best interests of the child . . . [and the]
child’s right to family identification . . . . Similarly, the doctrine furthers
our public policy of favoring the establishment of legal parenthood with all
of its accompanying responsibilities.’’ [Citation omitted; internal quotation
marks omitted.]).
   14
      Although the court acknowledged that it was unclear exactly how often
Chaplen saw the child, the court found that Chaplen saw the child only
approximately one time each week.
   15
      We note that Chaplen has not claimed that the judgment of the trial
court in the custody action should be reversed because the court’s finding
that no significant parent-like relationship existed between Chaplen and the
child is clearly erroneous. In fact, in addressing the court’s finding regarding
a parent-like relationship, Chaplen argues only that ‘‘[t]he failure of the
[c]ourt to make the proper inferences from the facts and the testimony is
clearly erroneous. The evidence dictates that the granting of . . . Doyle’s
[m]otion to [o]pen is clearly not in the best interest of the minor child and
as such her [m]otion should have been and should be denied.’’
   16
      Chaplen, in his posttrial brief filed in the trial court, did not present an
independent analysis of laches. Instead, he argued: ‘‘The testimony and
arguments applicable to the doctrine of equitable estoppel similarly apply
to the . . . [principle] of laches . . . .’’
   17
      In a situation such as the present case, where the child’s mother, instead
of the father, is denying the acknowledged or presumed father’s paternity,
we question, without deciding, whether a showing of future financial detri-
ment to the child should be a necessary requirement for the application of
equitable estoppel.
   Our Supreme Court, in adopting the requirement of future financial detri-
ment, reasoned that ‘‘emotional harm . . . cannot necessarily be prevented
by equitable estoppel, which is naturally confined to a party’s legal obliga-
tions.’’ (Citation omitted.) W. v. W., supra, 248 Conn. 503. The court further
reasoned that requiring only a showing of emotional detriment would ‘‘dis-
courage parent-child bonding by rewarding stepparents who do not create
a familial bond with their stepchildren, while punishing those who do, by
requiring them to be responsible for them as a legal parent in the event of
a divorce.’’ Id. These policy concerns are not implicated, however, where
the acknowledged father does not seek to relinquish his parental status and
the attendant emotional and financial obligations to the child. As our
Supreme Court has noted: ‘‘Every paternity action revolves around its own
unique set of facts and personal relationships, and a trial court must have
flexibility to weight the multiplicity of competing interests that may hang
in the balance. . . . Such sensitive and personal affairs are no place for an
immutable legal standard that is bordered by bright lines. . . . Not all puta-
tive fathers and not all families are similarly situated; thus their . . . inter-
ests cannot be protected by a blanket [rule of law] that treats all putative
fathers alike.’’ (Citations omitted; internal quotation marks omitted.) Weide-
nbacher v. Duclos, 234 Conn. 51, 76, 661 A.2d 988 (1995); see also W. v. W.,
supra, 503–504 (‘‘[I]n deciding whether to apply the doctrine of equitable
estoppel, courts must act judiciously and with sensitivity to the facts particu-
lar to each case. . . . [E]quitably estopping parties from denying parent-
hood is an extraordinary measure because it involves a judicially created
imposition of parental status and attendant responsibility.’’ [Citation
omitted.]).
   In any event, this issue was not raised before the trial court or on appeal,
and, accordingly, we leave it for another day. Furthermore, in light of the
court’s findings that Chaplen did not have a parent-like relationship with
the child and that the child would not suffer significant emotional harm if
the court granted Doyle’s motion to open, Chaplen would not have met his
burden of proving prejudice even if emotional detriment alone would be
sufficient to equitably estop Doyle from challenging the acknowledgment.
See part II of this opinion.
   18
      Accepting Doyle’s testimony as true, Chaplen’s filing of the tax return
for 2013 would have occurred more than a year after Doyle told him that
he might not be the child’s father.
   19
      As previously noted in this opinion, because we conclude that the court’s
finding that Chaplen failed to establish prejudice is not clearly erroneous,
we further conclude that the court also properly determined that Doyle was
not guilty of laches, as Chaplen alleged the same prejudice for both claims.
   20
      Judge Keller, in her thoughtful concurring opinion in Asia M. v. Geoffrey
M., supra, 182 Conn. 38–40, encouraged the legislature to revise § 46b-172
in order to ensure accuracy in the acknowledgment of paternity process.
We agree with Judge Keller’s observations and reiterate her suggestion to
the legislature to consider amending § 46b-172 so that an acknowledgment
of paternity must be accompanied by DNA testing results that are consistent
with the putative father’s representation. Id., 39. Although § 46b-172 provides
an inexpensive and expedient process for establishing paternity of a child
born out of wedlock, that process, unfortunately, may lead to considerable
future turmoil because it certainly does not ensure accuracy.